5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-18 are pending in the Amendment filed 08/29/2022. 
The rejection of claims 1-12 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments, and, as to claims 3-4, Applicant’s persuasive arguments. 
However, claims 13-14 remain rejected, and new claims 16 and 18 are rejected, under 35 U.S.C. 112(b) as being indefinite.
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20100269854 A1), in view of Geldner et al. (US 4400289 A), is maintained but has been modified to rely on a different embodiment of the Barbieri reference. 
Claims 13-18 are rejected in view of newly cited reference to Askin et al. (US 10087542 B2).
Response to Arguments
Applicant's arguments, see “Remarks” filed 08/29/2022, have been fully considered and found persuasive. However, claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20100269854 A1), in view of Geldner et al. (US 4400289 A), based on a different embodiment of the Barbieri reference. 
Applicant argues as to the 112(b) rejection of claims 3 and 4:
“In the rejection, the Examiner states that “the self-inhibiting process, as claimed does not relate to the flat product.” See Office Action, page 3. The phrase “self-inhibiting process” is defined in the specification as “a chemical reaction in which intermediate products and/or end products of the reaction reduce and/or slow down the pickling attack of the at least one treatment solution, for example by a reaction of the intermediate and/or end products with an acid or base of the at least one treatment solution and/or by a coating of the surface of the flat product.” Specification, para. [0050]. Accordingly, the “self-inhibiting process,” by definition, relates to the pickling attack of the treatment solution on the flat product. Therefore, Applicants respectfully traverse this ground of rejection and request withdrawal of same.” [“Remarks”, pg. 7, para. 1].
In response, this argument is persuasive for the reasons put forth by Applicant. 
Applicant argues as to the 103 rejection of claim 1:
“As discussed above, Barbieri only discloses reducing the running speed of a steel strip if it is determined that the steel strip has been under pickled. The temperature and acid concentration of the pickling bath are only adjusted to reflect the reduced line speed. Thus, Barbieri does not disclose, teach, or suggest either “carrying out an error search” as recited in claim 1 or “output information [that] provides an indication that there is an error in the process flow.” Again, considering the condition of a defective spray apparatus, Barbieri would reduce the line speed, adapt the temperature and acid concentration of the pickling bath Gf required), and fail to detect or resolve the underlying error. In other words, both the reduction of the line speed and the adaption of temperature and acid concentration are completely ineffective, as they are not suitable measures for addressing the deviation. Thus, in Barbieri, the manufacturing line either continues to produce defective metal strips, or the line speed is reduced to zero such that the production of metal strips is completely stopped.” [“Remarks”, pg. 10, para. 3].
In response, this argument is not persuasive in view of the new grounds of rejection over Barbieri. The newly relied upon portion of Barbieri incorporates the learning-based identification and classification function of the prior art [para. 0062-67] for the same purpose within the method of Barbieri [para. 0128, “a learning-based identification and classification function”]. Once the identification and classification function outputs the identified and classified defects [para. 0062-65], the evaluator [para. 0066] can “carry out an error search” by determining whether the defects are caused by under-pickling, over-pickling, an error in oxide fragmentation, or a rinsing process [para. 0049; claim 27, “if defective rinsing is detected, adjusting a pH of the rinsing water in steps until the defect is no longer detected”]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor
As to claims 13-14, the limitation “the CIE L*a*b* colour space” lacks antecedent basis and therefore renders the claim indefinite. 
As to claims 13-14, 16 and 18, the limitation directed to “wherein a luminance L*…is adjusted” renders the claims unclear and therefore indefinite because it is wholly unclear as to what step(s) the limitation is in reference to, and further as to what exactly is adjusted or how it is adjusted. It appears the claim should read “is adjusted by the pickling process”, as supported by the instant specification at para. 0061-62, and has been interpreted as such for the purposes of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20100269854 A1), in view of Geldner et al. (US 4400289 A).  
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Barbieri discloses a method for the surface treatment of flat products made of aluminium alloys [Abstract; “continuously running steel strip”; claim 27, “a pickling method”], the method comprising:
- pickling the flat product [claim 27, “feeding a metal strip through a pickling line apparatus”]; 
- carrying out a colour measurement [para. 0050-54] on the surface of the flat product to determine at least one measured colour value after pickling the flat product [claim 27, “continuously inspecting a surface of the strip”; claim 29, “the step of inspecting the strip comprises: optically inspecting an appearance of the surface of the strip; and measuring a variation of at least one characteristic of the surface condition of the strip”; para. 0034-38, “over pickling” has the following effects…change of coloration, creation of surface marks”; para. 0124, “surface inspection system may advantageously include: [0125] a system for inspecting the appearance of the surface of the strip, and which in particular makes it possible to determine the presence of marks on the surface of the strip, as well as their color, location and size”; para. 0208, “an image capture device 512”];
- generating output information on the basis of the at least one measured colour value, wherein the output information is indicative of compliance with at least one default for the measured colour value [para. 0212, “an identification and classification function 516”; para. 0064-65, “[0064] Using an optical measuring instrument to measure defects in the metal strip, which are sorted into different categories of defects and counted by a classifier to determine the frequency of occurrence of these types of faults”; claim 30, “the step of optically inspecting the appearance of the surface of the strip and the step of measuring the variation of the surface condition of the strip include learning suspect zones with reference to a library of images and/or data enabling a distinction to be made between over-pickling defects, under-pickling defects, or an absence of defects.”];
- outputting or triggering the output of the output information, wherein the output information is characteristic of a need for error search [para. 0065, “[0065] Sending these defect category occurrence frequencies to an evaluator, which may be a fuzzy evaluator, a neural network or a neural fuzzy evaluator”; para. 0212, “an identification and classification function 516”; claim 30, “a distinction to be made between over-pickling defects, under-pickling defects, or an absence of defects”]; 
 - wherein the output information provides an indication that there is an error in the process flow which is not directly attributed to a composition of at least one treatment solution for the pickling [para. 0049, “to correct or optimize certain parameters such as the strip running speed V and parameters related to the oxide fragmentation…and rinsing processes.”; para. 0082, “detection of defective rinsing”]; and
carrying out the error search [para. 0066, “Evaluation by the evaluator of the result of pickling, which is a function of the pickling adjustment parameters”; para. 0212, “an identification and classification function 516”; claim 30, “a distinction to be made between over-pickling defects, under-pickling defects, or an absence of defects”; para. 0049, “to correct or optimize certain parameters such as the strip running speed V and parameters related to the oxide fragmentation…and rinsing processes.”; para. 0082, “detection of defective rinsing”]. 
Barbieri fails to explicitly disclose the functions of “an identification and classification function 516” which can “distinguish between "under pickling" defects, "over pickling" defects or even intrinsic defects in the steel strip 2, and the absence of any defects” [para. 0212], but teaches that the optical inspection system can include a learning-based function to make such distinctions [para. 0128, “a learning-based identification and classification function”].  Barbieri further provides an example of a learning-based system for identification and classification in paragraphs 0064 through 0066 (as relied upon above):
[0064] Using an optical measuring instrument to measure defects in the metal strip, which are sorted into different categories of defects and counted by a classifier to determine the frequency of occurrence of these types of faults; 
[0065] Sending these defect category occurrence frequencies to an evaluator, which may be a fuzzy evaluator, a neural network or a neural fuzzy evaluator; and finally 
[0066] Evaluation by the evaluator of the result of pickling, which is a function of the pickling adjustment parameters, on the basis of which the evaluator determines instructions for at least one of the pickling adjustment parameters.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the learning-based identification and classification function of the method of Barbieri [para. 0128], to include the particular functions of a defect identification and classification function, of the prior as disclosed by Barbieri, because it is effective at identifying and classifying defects within a pickled metal strip, as taught by Bariberi [para. 0062-67]. 
Barbieri is directed to pickling “steel strips” [Abstract], and therefore fails to explicitly disclose (emphasis added):
a method for the surface treatment of flat products made of aluminium alloys.
However, Geldner discloses a process for pickling and removing rust from metal [Abstract], comprising:
It is known to treat surfaces of steel, aluminum, and/or their alloys, to remove therefrom unsightly and corrosion-promoting oxide layers, such as are formed by contact with the environment and/or in the course of welding or other heat treatments of the metal surfaces. Typically, this is done by treatment with acid solutions, such as those based on hydrochloric acid, sulfuric acid, phosphoric acid, hydrofluoric acid, and the like. [col. 1, lines 11-19].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling a hydrochloric acid-based pickling process of a steel strip, of Barbieri, to include treating steel, aluminum, and their alloys, of Geldner, because they are each suitably pickled by hydrochloric acid, as taught by Geldner [col. 1, lines 11-19].
Furthermore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See MPEP § 2143, C.
2. Modified Barbieri discloses the method according to claim 1, wherein the output information is further characteristic of whether there is compliance with at least one default parameter of the at least one treatment solution for the pickling of the flat product [para. 0049, “correct or optimize certain parameters such as the strip running speed V and parameters related to the oxide fragmentation, acid pickling and rinsing processes”].
3. Modified Barbieri discloses the method according to claim 1, wherein the output information is indicative of the degree of a self-inhibiting process [para. 0034; 0054].
4. Modified Barbieri discloses the method according to claim 1, wherein at least one concentration of a component of the at least one treatment solution is monitored para. 0049, “correct or optimize certain parameters such as the strip running speed V and parameters related to the oxide fragmentation, acid pickling and rinsing processes”] wherein, if there are deviations of the output information from the at least one default, a conclusion is drawn about the degree of the self-inhibiting process [para. 0034; 0054].
5. Modified Barbieri discloses the method according to claim 1, wherein the colour measurement is carried out inline and/or at-line with the pickling of the flat product [para. 0231, “surface inspection system 5 performs the surface inspection phase of the strip 2 at the output of the pickling apparatus”].
6. Modified Barbieri discloses the method according to claim 1, wherein outputting or triggering the output of the output information comprises causing or triggering a visual output of the output information is caused or triggered [para. 0127, “sends it to the operator”].
7. Modified Barbieri discloses the method according to claim 1, wherein, using the output information, an interaction with the treatment method takes place to avoid technical faults [para. 0127]. 
8. Modified Barbieri discloses the method according to claim 1, wherein the at least one treatment solution for the pickling contains at least two acids or at least two bases [para. 0021, “sulfuric acid or hydrochloric acid”; Geldner, “hydrochloric acid, sulfuric acid”, col. 1, lines 11-19].
9. Modified Barbieri discloses the method according to claim 1, wherein the generation of the output information includes a comparison of the at least one measured colour value with at least one reference value [para. 0140, “a learning-based suspect-zone classification function (FC) with reference to a database, that is able to distinguish between defects and an absence of defects”].
10. Modified Barbieri discloses the method according to claim 9, wherein the at least one reference value is predefined at least partially as a function of the aluminium alloy of the flat product, of the dimension of the flat product, of the surface structure of the flat product and/or of the manufacture of the flat product [para. 0140, “a learning-based suspect-zone classification function (FC) with reference to a database, that is able to distinguish between defects and an absence of defects”].
11. Modified Barbieri discloses the method according to claim 9, wherein the comparison of the at least one measured colour value with the at least one reference value includes determining a brightness difference and/or determining a colour distance [para. 0140, “a learning-based suspect-zone classification function (FC) with reference to a database, that is able to distinguish between defects and an absence of defects”].
12.  Modified Barbieri discloses the method according to claim 1, further comprising: 
- carrying out a previous colour measurement on the surface of the flat product before the pickling and/or between pickling steps to determine at least one previous measured colour value [claim 32, “pre-adjustment instructions”],
 - wherein the output information is further generated on the basis of the at least one previous measured colour value [claim 32].

Claims 13-18 are are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20100269854 A1), in view of Geldner et al. (US 4400289 A)., as applied to claims 1-12 above, and further in view of Askin et al. (US 10087542 B2).
13. Modified Barbieri discloses the method according to claim 1, wherein the colour measurement of the surface is carried out in the CIE L*a*b* colour space, wherein the luminance L* is determined as the measured colour value;
- wherein a flat product made of an aluminium alloy of the type AA 5xxx is treated [Geldner, col. 1, lines 11-19, “aluminum and their alloys”]
- wherein a luminance L* of at least 58 is adjusted.
Modified Barbieri fails to explicitly disclose (emphasis added):
wherein the colour measurement of the surface is carried out in the CIE L*a*b* colour space, wherein the luminance L* is determined as the measured colour value;
- wherein a flat product made of an aluminium alloy of the type AA 5xxx is treated;
- wherein a luminance L* of at least 58 is adjusted.
Barbieri discloses the surface inspection system may be “made up of a CCD camera such as the one described in French patent application FR 2893519, and [0131] an image processing function (FTI) to eliminate disturbances such as uneven lighting or light reflections,” [para. 0130-131].
However, Askin discloses anodized aluminum alloy products having improved appearance [Abstract], comprising:
Broadly, the present disclosure relates to aluminum alloy bodies or products having improved surface appearance and/or abrasion resistance. One embodiment of producing such aluminum alloy bodies or products is illustrated in FIG. 1, where a preselected surface appearance and/or a preselected abrasion resistance (durability) of an intended viewing surface of an aluminum alloy product is determined (10) and the aluminum alloy product is prepared (100) for anodizing. The determining step (10) may occur before, during or after the preparing step (100). 
After the preparing step (100), the aluminum alloy product is anodized (200) thereby producing an anodic oxide zone in the aluminum alloy product, wherein the anodic oxide zone is associated with the intended viewing surface of the aluminum alloy product. The anodic oxide zone generally has a thickness of from 0.07 mil to 4.5 mil (about 1.8 microns to about 114.3 microns). 
After the anodizing step (200), the anodic oxide zone of the aluminum alloy product is treated (300) with an acid for a time sufficient such that the intended viewing surface of the anodized aluminum alloy product achieves one or both of the preselected surface appearance and the preselected abrasion resistance. After the treating step (300), the anodic oxide zone of the aluminum alloy product may be optionally colored (500). After the treating step (300) and any optional coloring step (500), the anodic oxide zone of the aluminum alloy product may be sealed (400). 
The aluminum alloy may be any wrought aluminum alloy, or any casting aluminum alloy. Wrought aluminum alloys include the 1xxx, 2xxx, 3xxx, 4xxx, 5xxx, 6xxx, 7xxx, and 8xxx aluminum alloys, as defined by the Aluminum Association. Casting aluminum alloys include the 1xx.x, 2xx.x, 3xx.x, 4xx.x, 5xx.x, 7xx.x, and 8xx.x aluminum alloys. [col. 1, lines 27-60].

Referring now to FIG. 2, the determining step 10 is optional and includes determining a preselected surface appearance and/or a preselected abrasion resistance (durability) of an intended viewing surface of an aluminum alloy product. As used herein, "an intended viewing surface" is a surface that is intended to be viewed by a consumer during normal use of the product. Internal surfaces are generally not intended to be viewed during normal use of the product.
As used herein, a "preselected color tolerance" means a tolerance relative to one or more of an "L* value", an "a* value" and a "b* value" as per CIElab 1976, i.e., a preselected color tolerance is one or more of a preselected b*, a*, or L* tolerance as per CIElab 1976. A preselected b*, a*, or L* tolerance means the tolerance relative to a specified b*, a*, or L* value. For example, if a specified b* value is -0.5 and a tolerance of +/-0.1 is required, then the preselected b* tolerance is -0.4 to -0.6. Color tolerance may be measured using a Technidyne Corp. ColorTouch PC, or similar instrumentation. [col. 3, lines 4-21].

In one embodiment, the preselected surface appearance comprises a preselected L* tolerance. In one embodiment, the intended viewing surface of the final aluminum alloy product realizes an actual L* value that is within the 2.0 units of the target L* value. For example, if the preselected L* value is 70, and the L* tolerance is 2.0 unit, the anodized intended viewing surface of the final aluminum alloy product would achieve an actual L* value of from 68 to 72 (i.e., 70+/-2.0). In another embodiment, the intended viewing surface of the final aluminum alloy product realizes an actual L* value that is within the 1.5 unit of the target L* value. In yet another embodiment, the intended viewing surface of the final aluminum alloy product realizes an actual L* value that is within the 1.0 unit of the target L* value. In another embodiment, the intended viewing surface of the final aluminum alloy product realizes an actual L* value that is within the 0.75 unit of the target L* value. In yet another embodiment, the intended viewing surface of the final aluminum alloy product realizes an actual L* value that is within the 0.5 unit of the target L* value. In yet another embodiment, the intended viewing surface of the final aluminum alloy product realizes an actual L* value that is within the 0.25 unit of the target L* value. [col. 4, lines 21-43]. 

Referring now to FIGS. 1 and 3, before or after the optional determining step (10), the aluminum alloy product may be prepared (100) for anodizing. The preparing step may include one or more of cleaning (110) and/or brightening (120) of an aluminum alloy product such that the intended viewing surface of the aluminum alloy product is suitable for anodizing. The cleaning step (110), may include, for example, one or more of mechanical blasting, chemical cleaning (e.g., in a non-etching aqueous alkaline cleaning solution to remove organic surface contaminants), and chemical etching (e.g., a caustic, such as sodium hydroxide), among others. The brightening step (120) may include contacting the aluminum alloy with a chemical brightening composition and/or electropolishing. As used herein, "chemical brightening composition" means a solution that includes at least one of nitric acid, phosphoric acid, sulfuric acid, and combinations thereof. For example, the methodologies and compositions disclosed in U.S. Pat. No. 6,440,290 to Vega et al. may be employed to chemically brighten an aluminum alloy product. [col. 6, lines 44-63].

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of acid pickling process for aluminum sheets and capturing images thereof, of modified Barbieri, to include measuring in a CIELAB colour space, and optimizing the acid treatment process to reach a desired L* value, of Askin, in order to obtain aluminum alloy products having an improved surface appearance, as taught by Askin [col. 1, lines 27-60]. 
14. Modified Barbieri discloses the method according to claim 1, wherein the colour measurement of the surface is carried out in the CIE L*a*b* colour space, wherein the luminance L* is determined as the measured colour value [Askin, col. 1, lines 27-60];
wherein a flat product made of an aluminium alloy [Geldner, col. 1, lines 11-19, “aluminum and their alloys”] of the type AA 6xxx is treated [Askin, col. 1, lines 27-60, “6xxx”]; and
 - wherein a luminance L* of at least 62, in particular at least 64, is adjusted [Askin, col. 1, lines 27-60; col. 4, lines 21-43]. 
Askin discloses the luminance L* may be selected based on the appearance of the desired final product and is dependent upon the anodizing process and acid treatment process (i.e., pickling) which may be optimized to achieve a desired luminance L* value [Askin, col. 4, lines 21-43].
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
15. Modified Barbieri discloses the according to claim 13, wherein a flat product made of an aluminium alloy [Geldner, col. 1, lines 11-19, “aluminum and their alloys”] of the type AA5182 is treated [Askin, col. 1, lines 27-60, “5xxx…as defined by the Aluminum Association”]. 
16. Modified Barbieri discloses the according to claim 13, wherein a luminance L* of at least 60 is adjusted [Askin, col. 1, lines 27-60; col. 4, lines 21-43]. 
Askin discloses the luminance L* may be selected based on the appearance of the desired final product and is dependent upon the anodizing process and acid treatment process (i.e., pickling) which may be optimized to achieve a desired luminance L* value [Askin, col. 4, lines 21-43].
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
17. Modified Barbieri discloses the according to claim 14, wherein a flat product made of aluminium alloy [Geldner, col. 1, lines 11-19, “aluminum and their alloys”] of the type AA6016 is treated [Askin, col. 1, lines 27-60, “5xxx…as defined by the Aluminum Association”].
18. Modified Barbieri discloses the according to claim 14, wherein a luminance L* of at least 64 is adjusted [Askin, col. 1, lines 27-60; col. 4, lines 21-43]. 
Askin discloses the luminance L* may be selected based on the appearance of the desired final product and is dependent upon the anodizing process and acid treatment process (i.e., pickling) which may be optimized to achieve a desired luminance L* value [Askin, col. 4, lines 21-43].
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of pickling and/or imaging metals strips and articles [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713